Opinion by
Keefe, J.
These petitions were filed by parties not entitled to refund of duties and were therefore held to be fatally defective. Richards v. United States (24 C. C. P. A. 243, T. D. 48670) cited. It was held that were the court to accept so-called amended petitions, which are in fact new petitions, filed by the proper parties in interest, it would be without jurisdiction because the action of the customs authorities became final and conclusive upon all parties at the completion of the sixty-day period after liquidation. The motion to amend was therefore denied and the petitions were dismissed.